Epes, J.,
dissenting.
After a careful reading and critical examination of all *44the evidence in this case in the light of the briefs and the argument of counsel, I reached these conclusions: (1) The evidence, as a matter of law, is insufficient to establish any negligence on the part of the Chesapeake Ferry Company which was the proximate cause of the death of Cummings; and (2) the evidence, as a matter of law, establishes negligence on the part of Cummings, and that his negligence was the sole proximate cause of his death.
Since having read the opinion of the court I have again carefully re-examined all of the evidence in the record in the light of this opinion; but I find that, notwithstanding the high regard in which I hold the ability and judgment of my associates, my former opinion remains unchanged. Therefore, I deem it to be my judicial duty to register my actual judgment on the case, whether it be right or wrong, and must dissent from the judgment of the court.
Of course, if it be literally true that the Chesapeake Ferry Company owed to its passengers the duty to use the highest degree of care for their safety known to human prudence and foresight, and was liable for the slightest negligence against which human care and foresight may guard, then the court is correct in its conclusion; for this would require the Chesapeake Ferry Company to use some device which would make it impossible for even an inexperienced, careless, and negligent chauffeur to drive his automobile off the ferry. But I think that such is not the legal standard of care in such cases. In this connection I refer to my dissenting opinion in Richmond-Ashland Ry. Co. v. Jackson, handed down at the January term 1932, 157 Va. 628, 162 S. E. 18.
There is much evidence to the effect that after Cummings came to a stop a deck hand asked him to move forward and then did not place a chock for him to stop his car against. I think it was not negligence to ask him to move forward or not to place a chock under his wheel before he, after moving forward, had stopped.
*45There is some testimony tending to show that the sill to which the upright post to which the barrier chain was fastened was rotten. But however that may be, no weakness of this sill caused or contributed to causing this accident. Though the post was pulled over by the force exerted upon it by the moving automobile, it did not give away. The chain is what broke.
If there was any negligence on the part of the ferry company it was in having a barrier chain of insufficient strength. The testimony of the ferry company is to the effect that the chain used had a tensile strength of 9,000 pounds. The only evidence introduced by the plaintiff which tends to show the strength or lack of strength of this chain was the fact that it broke under the strain placed upon it when this automobile was driven against it.
Every chain has a weakest link. The fact that a link breaks when the chain is subjected to a certain stress tends strongly to prove that link to have been the weakest link in the chain. But it does not tend to prove that the link was worn or otherwise defective, unless it be further made to appear that the stress to which the chain was subjected was less than such a chain normally should be able to withstand; and this record does not prove that the stress to which this chain was subjected by the impact on it of this car was less than that to which a steady pull of a 9,000 pound weight would have subjected it.
The only inference which can be fairly drawn from the plaintiff’s own evidence is that this car was driven against this chain with great force. The car was in low gear; and the very purpose of low gear is to get sustained high driving power. The driver had become excited and was continuously feeding gas to his engine from the time he started to move forward until he went overboard, certainly until after the car had broken through the chain and the collapsible gate beyond. So great was the amount of gas fed to *46the engine that within from twenty-one to twenty-four feet the speed of the car (in low gear) had been accelerated from nothing to seven and one-half feet per second (five miles per hour); and so great was the power developed that it not only broke through this chain and knocked down or aside the collapsible gate beyond, but one of its wheels ran over the post to the collapsible gate, which was an effective chock, with only momentary diminution in the speed of the car as it struck the chain and the gate post beyond. (While this last fact appears from the evidence of the ferry company it is not contradicted.) There was no slackening in the speed of the car from the time it started to move forward until it went overboard, except a momentary check when it struck the chain; and there is no evidence which even tends to show that the brakes were at any time applied. It seems to me that the irresistible inference, indeed the only inference, that can be drawn from these facts is that the driver became excited, stepped on the accelerator when intending to step on the brake pedal, and consequently drove the car under all the power it could develop against the chain and then on overboard.
No matter what marks were, or were not, made on the car by its contact with the chain, or what the strength of the sill to which the chain post was attached, given the facts proven by the plaintiff’s own evidence, the immutable laws of physics establish for us, I think, beyond contravention, that this car struck this chain not a slight blow, but with great momentum and great force; and subjected it to an immense stress. The momentum of the car (at five miles per hour) when it struck this chain was from the record not less than 16,000 foot pounds per second (it in fact exceeded 21,000 foot pounds per second). In addition to the force exerted by the impact of an object having this momentum, the car exerted on this chain at and after the *47moment of impact all the force of the driving power of its engine in low gear under a sustained supply of gas.
The ultimate question presented is, I think, this question of law: Is a ferry company required to place barriers across its gangway which will withstand the force of an automobile of the weight and power of a Hup sedan when driven against it in low gear at a speed of at least five miles per hour with the gas being fed to it in such quantities and so continuously that very substantial impediments to its progress produce but a momentary slackening of its speed? I think not.
To provide a barrier which will prevent a nervous or unskilled chauffeur, who has awkwardly stopped or started his automobile, from driving off the boat, is a very different thing from providing a barrier which will stop an automobile catapulted against it with the force that the elementary laws of physics demonstrate that the automobile here in question was driven against this barrier chain.
The court in its opinion says that, “in the exercise of due care for the safety of its passengers, it was the defendant’s duty to take into consideration such a contingency” (■i. e., that a passenger might undertake to drive his automobile through the barrier in low gear, in a state of excitement, with his foot on the accelerator feeding the gas to his engine) “and provide proper safeguards to prevent any injury which might result therefrom. ’ ’ (Matter in parenthesis is mine.)
Suppose the car in question had been a heavy high-powered truck of 40,000 pounds capacity. Did the ferry company owe the duty to the driver of it to erect a barrier through which the driver of this truck could not drive the truck in low gear and under full power? If so, what type of barrier would the court suggest that the ferry company place there to meet its views? If not, where lies the limitation and by what principle is it défined?
If there had been a man standing just beyond the chain with his back to Cummings and Cummings under the facts *48proven by the plaintiff’s evidence had driven his car against him and killed him, would not Cummings upon this record have been guilty of negligence? If Cummings would have been guilty of negligence in killing such a man under the facts of this case, why is it that he is not guilty of negligence in killing himself? If the plaintiff’s testimony is to be believed, Cummings drove his car twenty-eight feet (the defendant’s testimony is that it was thirty-seven feet) at a speed of about five miles an hour straight towards the edge of the ferry boat without stopping, without cutting off his power, and without making any effort to stop so far as this record shows, unless his stepping on the accelerator by mistake instead of upon his brake pedal was such an effort. It seems to me that there is but one inference that can be drawn from the facts proven by the plaintiff’s own testimony: Cummings was guilty of negligence and his negligence was the sole proximate cause of his death. I do not understand that a common carrier is required to make provision to protect its passengers against their own negligence.
From what I have already said, it is patent that in my opinion some of the instructions given were erroneous; but it is not necessary to discuss them here.
Mrs. Cummings was in the automobile with her husband when it went off this ferry, and an action was brought by her administrator to recover for her death. This action was tried before the instant case was tried and a judgment rendered in favor of the plaintiff. A petition for a writ of error to this judgment was refused by this court at its September term 1930, with my concurrence. The witnesses who testified in relation to whether the ferry company was guilty of negligence were the same in that case as in this; and their testimony was very much the same in both cases. There is, however, the following very notable difference in the testimony in the two cases. In Mrs. Cummings’ case *49the witness Herrick testified that he saw the link that had parted and that it was “very poor—it was thin,” and that “it was worn.” The other evidence in the case, however, tended to shown that the broken link was never seen by anyone after the accident, and certainly every probability was that when the chain snapped this link was hurled far away. That Herrick never saw this link would seem to be apparent from the fact that though in the former case stress was laid on this testimony, in the instant case he was not asked anything about it.
Since the argument of the instant case I have also again read and examined with care all the evidence in the former case; and I am now convinced that I was wrong in my judgment when I concurred in the refusal of the writ in that case. Perhaps I permitted the testimony of Herrick as to having seen the broken link and its condition to have an undue influence in arriving at my conclusion that the writ should be refused. But, however that may be, I am now of the opinion that I did err in that conclusion, and make the only amend which I am able to make, that is, I frankly confess my error.